993 F.2d 1537
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Vernon L. LUNSFORD, Petitioner-Appellant,v.Randal LEE;  Attorney General of North Carolina,Respondents-Appellees.Vernon L. Lunsford, Petitioner-Appellant,v.Randal Lee;  Attorney General of North Carolina,Respondents-Appellees.
Nos. 92-6805, 92-7020.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 28, 1993Decided:  May 21, 1993

Appeals from the United States District Court for the Middle District of North Carolina, at Winston-Salem.  William L. Osteen, Sr., District Judge.  (CA-91-185-6)
Vernon L. Lunsford, Appellant Pro Se.
Richard Norwood League, Office of the Attorney General, Raleigh, North Carolina, for Appellees.
M.D.N.C.
DISMISSED.
Before MURNAGHAN, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Vernon L. Lunsford seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  In Case No. 92-6805, Lunsford filed his notice of appeal before the district court had addressed his Fed.  R. Civ. P. 59(e) motion;  consequently, we deny a certificate of probable cause to appeal and dismiss the appeal for lack of jurisdiction under Fed.  R. App.  P. 4(a)(4).  In Case No. 92-7020, our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Lunsford v. Lee, No. CA-91-185-6 (M.D.N.C. June 9, 1992).  We also deny Lunsford's applications to proceed in forma pauperis and motion for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED